            Case 1:18-cv-02576-RC Document 13 Filed 03/11/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



CENTER FOR BIOLOGICAL DIVERSITY,

               Plaintiff,                         Civil Action No.: 1:18-cv-02576-RC

       v.                                         NOTICE OF INTENT TO FILE
                                                  AMENDED COMPLAINT
DAVID BERNHARDT, et al.

               Defendants.



       This notice informs the Court of Plaintiff’s intention to file an amended complaint as of

right pursuant to Fed. R. Civ. P. 15(a)(1)(B).

       On November 18, 2018, Plaintiff filed its Complaint, ECF 1, and service was executed as

to the United States Attorney on December 17, 2018. Defendants answer was thus due on

February 15, 2019. However, in light of the lapse of appropriations beginning on December 21,

2018 and the Federal Defendants’ Unopposed Motion for Extension of Time to Answer or

Otherwise Respond, ECF 10, this Court ordered Federal Defendants to respond to Plaintiff’s

Complaint on or before March 1, 2019. Minute Order (Jan. 30, 2019).

       On March 1, 2019, Federal Defendants moved to dismiss Plaintiff’s Complaint. ECF 11.

Pursuant to LCvR7(b), Plaintiff’s opposition to the motion to dismiss would be due March 15,

2019. However, Plaintiff intends to exercise its right to amend its Complaint as a matter of

course pursuant to Fed. R. Civ. P. 15(a)(1)(B). Thus, Plaintiff intends to file an Amended

Complaint on or before March 22, 2019. Id.
          Case 1:18-cv-02576-RC Document 13 Filed 03/11/19 Page 2 of 2



       Plaintiff notified Federal Defendants of its intent, and Federal Defendants requested an

extension of time until April 26, 2019 in which to respond to Plaintiff’s Amended Complaint.1

Plaintiff does not oppose this request.


DATED: March 11, 2019                       /s/ Ryan Adair Shannon
                                            Ryan Adair Shannon (D.C. Bar No. OR 00007)
                                            CENTER FOR BIOLOGICAL DIVERSITY
                                            P.O. Box 11374
                                            Portland, OR 97211
                                            T: 503.283.5475 ext. 407
                                            F: 503.283.5528
                                            E: rshannon@biologicaldiversity.org

                                            Amy R. Atwood (D.C. Bar No. 470258)
                                            CENTER FOR BIOLOGICAL DIVERSITY
                                            P.O. Box 11374
                                            Portland, OR 97211-0374
                                            T: 971.717.6401
                                            E: atwood@biologicaldiversity.org

                                            Attorneys for Plaintiff




1
 Absent an extension of time, Federal Defendants’ response to Plaintiff’s Amended Complaint
would be due on April 5, 2019 pursuant to Fed. R. Civ. P. 15(a)(3).
